DETAILED ACTION
Response to Amendment
This Action is in response to the amendment dated 9/2/2022.  The amendment and corresponding arguments filed on 9/2/2022 have been entered.  Claims 1-9 have been amended.  No claims have been cancelled or added.  Claims 1-9 are currently pending in this application, with claims 1, 5 and 9 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s argument filed 9/2/2022 with respect to the objection of claims 1-4 and 6-8 for minor informalities has been fully considered and is persuasive.  This objection is withdrawn.

Applicant’s arguments with respect to the current set of claim have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mochizuki, et al (US PG Publication 2013/0288694), hereafter Mochizuki.
Regarding claim 1, Mochizuki teaches
a method of operating a terminal device in a wireless telecommunications network, comprising:
receiving, by the terminal device, a first system information block containing a list of a plurality of different values of a parameter used in the wireless telecommunication network
([0218] The SIB1 includes the frequency band information of a cell 
[0228] CellBarred is used as the parameter indicating the cell barred information.  CellBarred is broadcast to UEs being served by a cell as system information. CellBarred is included in the SIB1 to be broadcast
(UE receives SIB1, which indicates parameters (frequency and cell parameters) for UE operation));
determining, by the terminal device, one or more parameter values in the list which is supported within the terminal device
([0218] The SIB1 includes the frequency band information of a cell. The information indicating that a UL CC is not configured is included in the SIB1 together with the frequency band information, whereby the UE is capable of recognizing the frequency band information and the information indicating that a UL CC is not configured. This allows the UE to judge at an early stage whether or not camping on the cell is allowed in accordance with the capability of the own device
[0249] In Step ST2106, the UE judges whether or not the cell is barred from Cellbarred included in the SIB1 received in Step ST1205. In a case where Cellbarred is "notbarred"
 (UE receives SIB1, which indicates parameters (frequency and cell parameters) the UE is allowed to operate over, in accordance with the capability of the own device, and for which the UE is not barred and capable of transmission/reception));
receiving, by the terminal device, a second system information block associated with the one or more supported parameter values from one or more other system information blocks associated with non-supported parameter values, wherein the non-supported parameter values are parameter values that are not supported by the terminal device
([0210] However, the cell configured by the DL CC2 and UL CC1 located in different frequency bands, specifically, by the UL CC1 located in the frequency band A and the DL CC2 located in the frequency band B, cannot be configured. In FIG. 18, "x" represents that the configuration is not allowed by a DL/UL link via SIB2
[0219] In a case where the information indicating that a UL CC is not configured is included in the SIB2, the UE can receive the information indicating that a UL CC is not configured
[0355] The cell in which a UL CC is configured in a frequency band different from that of a DL CC sets, to the parameter “CellBarred-inter”, the information indicating whether or not a UE capable of transmission/reception in different frequency bands is barred. For example, “barred” is set in the parameter “CellBarred-inter” in a case where a UE capable of transmission/reception in different frequency bands is barred
[0356] The parameter "CellBarred-inter" is broadcast to UEs being served by a cell as the system information. Specifically, the parameter "CellBarred-inter" may be contained in the SIB1 to be broadcast
(UE receives SIB2, which indicates parameters for which the UE is not capable of transmission/reception)).

	
	
Regarding claim 2, Mochizuki teaches the method according to claim 1,
wherein the parameter value is the frequency using which the terminal device is capable of communicating with the wireless telecommunications network
([0218] The SIB1 includes the frequency band information of a cell). 

Regarding claim 5, Mochizuki teaches 
a terminal device for use in a wireless telecommunications network, the terminal device comprising:
transceiver circuitry configured to communicate with the telecommunications network
([0092] A base station device of the present invention performs radio communication with a communication terminal device
[0169] Method in a mobile communication system showing operation performed by a user equipment (UE) in the LTE communication system); and 
control circuitry configured to control the transceiver circuitry to receive a system information block containing a list of a plurality of different values of a parameter used in the wireless telecommunication network
([0218] The SIB1 includes the frequency band information of a cell 
[0228] CellBarred is used as the parameter indicating the cell barred information.  CellBarred is broadcast to UEs being served by a cell as system information. CellBarred is included in the SIB1 to be broadcast
(UE receives SIB1, which indicates parameters (frequency and cell parameters) for UE operation));
the control circuitry being configured to determine one or more parameter values in the list which is supported within the terminal device
([0218] The SIB1 includes the frequency band information of a cell. The information indicating that a UL CC is not configured is included in the SIB1 together with the frequency band information, whereby the UE is capable of recognizing the frequency band information and the information indicating that a UL CC is not configured. This allows the UE to judge at an early stage whether or not camping on the cell is allowed in accordance with the capability of the own device
[0249] In Step ST2106, the UE judges whether or not the cell is barred from Cellbarred included in the SIB1 received in Step ST1205. In a case where Cellbarred is "notbarred"
 (UE receives SIB1, which indicates parameters (frequency and cell parameters) the UE is allowed to operate over, in accordance with the capability of the own device, and for which the UE is not barred and capable of transmission/reception)); and 
to control the transceiver circuitry to further receive a second system information block associated with the one or more supported parameter values from one or more other system information blocks associated with non-supported parameter value, wherein the non-supported parameter values are parameter values that are not supported by the terminal device
([0210] However, the cell configured by the DL CC2 and UL CC1 located in different frequency bands, specifically, by the UL CC1 located in the frequency band A and the DL CC2 located in the frequency band B, cannot be configured. In FIG. 18, "x" represents that the configuration is not allowed by a DL/UL link via SIB2
[0219] In a case where the information indicating that a UL CC is not configured is included in the SIB2, the UE can receive the information indicating that a UL CC is not configured
[0355] The cell in which a UL CC is configured in a frequency band different from that of a DL CC sets, to the parameter “CellBarred-inter”, the information indicating whether or not a UE capable of transmission/reception in different frequency bands is barred. For example, “barred” is set in the parameter “CellBarred-inter” in a case where a UE capable of transmission/reception in different frequency bands is barred
[0356] The parameter "CellBarred-inter" is broadcast to UEs being served by a cell as the system information. Specifically, the parameter "CellBarred-inter" may be contained in the SIB1 to be broadcast
(UE receives SIB2, which indicates parameters for which the UE is not capable of transmission/reception)).
Regarding claim 6, Mochizuki teaches the terminal device according to claim 5, 
wherein the parameter value is the frequency using which the terminal device is capable of communicating with the wireless telecommunications network
([0218] The SIB1 includes the frequency band information of a cell).

Regarding claim 9, Mochizuki teaches 
a base station for use in communicating with a terminal device in a wireless telecommunications network
([0092] A base station device of the present invention performs radio communication with a communication terminal device
[0169] Method in a mobile communication system showing operation performed by a user equipment (UE) in the LTE communication system), 
the base station comprising:
transceiver circuitry configured to communicate with the terminal device and control circuitry configured to control the transceiver circuitry to transmit a system information block including a list of a plurality of different values of a parameter used in the wireless telecommunications network
([0218] The SIB1 includes the frequency band information of a cell 
[0228] CellBarred is used as the parameter indicating the cell barred information.  CellBarred is broadcast to UEs being served by a cell as system information. CellBarred is included in the SIB1 to be broadcast
(UE receives SIB1, which indicates parameters (frequency and cell parameters) for UE operation)), and 
a location of a further system information block associated with each different value of the parameter, the list including at least one parameter value supported by the terminal device and at least one parameter value that is not supported by the terminal device
([0210] However, the cell configured by the DL CC2 and UL CC1 located in different frequency bands, specifically, by the UL CC1 located in the frequency band A and the DL CC2 located in the frequency band B, cannot be configured. In FIG. 18, "x" represents that the configuration is not allowed by a DL/UL link via SIB2
[0219] In a case where the information indicating that a UL CC is not configured is included in the SIB2, the UE can receive the information indicating that a UL CC is not configured
[0355] The cell in which a UL CC is configured in a frequency band different from that of a DL CC sets, to the parameter “CellBarred-inter”, the information indicating whether or not a UE capable of transmission/reception in different frequency bands is barred. For example, “barred” is set in the parameter “CellBarred-inter” in a case where a UE capable of transmission/reception in different frequency bands is barred
[0356] The parameter "CellBarred-inter" is broadcast to UEs being served by a cell as the system information. Specifically, the parameter "CellBarred-inter" may be contained in the SIB1 to be broadcast
(UE receives SIB2, which indicates parameters for which the UE is not capable of transmission/reception)).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ??, in view of Mochizuki, in view of You, et al (US PG Publication 2015/0257173), hereafter You.

Regarding claim 3, Mochizuki teaches the method according to claim 1.
Mochizuki does not teach
wherein the parameter value is a public land mobile network value.
In the same field of endeavor, You teaches the limitations not taught by Mochizuki, including 
wherein the parameter value is a public land mobile network value
([0148] - Several SIB1 sets may be defined. In this case, each SIB1 set includes values of the parameters belonging to SIB1. The following tables shows parameters constituting one SIB1 set and descriptions thereof
TABLE 7 Parameter 0 Parameter 1 Parameter 2 Parameter 3 Parameter 4 Public Land The tracking The cell q-RxLevMin The trans- Mobile area code barring missions Network (TAC) and status times and (PLMN) cell ID periodicities identities of other SIBs the network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mochizuki, which includes a UE receiving SIBs that include parameters in a particular manner, to include You’s teaching of receiving SIBs that include parameters that include PLMN parameters, for the benefit of having a UE needing coverage enhancement receive SIB1 on a specific frequency resource of a specific subframe to reduce the overhead caused by reading the PDCCH (see [0210]).	

Regarding claim 7, Mochizuki teaches the terminal device according to claim 5. 
Mochizuki does not teach
wherein the parameter value is a public land mobile network value.
In the same field of endeavor, You teaches the limitations not taught by Mochizuki, including 
wherein the parameter value is a public land mobile network value
([0148] - Several SIB1 sets may be defined. In this case, each SIB1 set includes values of the parameters belonging to SIB1. The following tables shows parameters constituting one SIB1 set and descriptions thereof
TABLE 7 Parameter 0 Parameter 1 Parameter 2 Parameter 3 Parameter 4 Public Land The tracking The cell q-RxLevMin The trans- Mobile area code barring missions Network (TAC) and status times and (PLMN) cell ID periodicities identities of other SIBs the network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mochizuki, which includes a UE receiving SIBs that include parameters in a particular manner, to include You’s teaching of receiving SIBs that include parameters that include PLMN parameters, for the benefit of having a UE needing coverage enhancement receive SIB1 on a specific frequency resource of a specific subframe to reduce the overhead caused by reading the PDCCH (see [0210]).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ??, in view of Mochizuki, in view of Lee, et al (US PG Publication 2017/0105166), hereafter Lee.

Regarding claim 4, Mochizuki teaches the method according to claim 1.
Mochizuki does not teach 
comprising: 
operating the terminal device in a coverage enhancement mode.
In the same field of endeavor, Lee teaches the limitations not taught by Mochizuki, including
comprising: 
operating the terminal device in a coverage enhancement mode
([0043] A WTRU in CE (coverage enhancement) mode may need to acquire system information (SI). SI information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information carried by system information blocks (SIBs)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mochizuki, which includes a UE receiving SIBs that include parameters in a particular manner, to include Lee’s teaching of receiving SIBs that include parameters, where the UE operates in CE mode, for the benefit of enabling the WTRU to receive a subset of the available system information, which may enable the WTRU to receive or only receive the system information that it deems to be relevant, improving the efficiency of the system (see [0063]).
Regarding claim 8, Mochizuki teaches the terminal device according to claim 5.
Mochizuki does not teach 
wherein the control circuitry is configured to operate the terminal device in a coverage enhancement mode.
In the same field of endeavor, Lee teaches the limitations not taught by Mochizuki, including
wherein the control circuitry is configured to operate the terminal device in a coverage enhancement mode
([0043] A WTRU in CE (coverage enhancement) mode may need to acquire system information (SI). SI information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information carried by system information blocks (SIBs)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Mochizuki, which includes a UE receiving SIBs that include parameters in a particular manner, to include Lee’s teaching of receiving SIBs that include parameters, where the UE operates in CE mode, for the benefit of enabling the WTRU to receive a subset of the available system information, which may enable the WTRU to receive or only receive the system information that it deems to be relevant, improving the efficiency of the system (see [0063]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujishiro, et al (US PG Publication 2017/0311309), hereafter Fujishiro, teaches providing an inter-frequency list through a system information block (SIB).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


	/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641